PER CURIAM:
The Claimant brought this action for vehicle damage which occurred when his 2001 Chevrolet Impala struck a hole on North Fork Road, designated as County Route 9, in Wheeling, Ohio County. County Route 9 is a public road maintained by the Respondent. The Court is of the opinion to make an award in this claim for the reasons more fully set forth below.
The incident giving rise to this claim occurred at approximately 1:00 p.m. on October 29,2008. At the time of the incident, the Claimant was turning onto County Route 9 from County Route 1. He was towing a four by six foot trailer behind his vehicle. The trailer weighed approximately 235 pounds and was canying a load of 1,000 pounds. The Claimant stated that this was not the first time that he had hauled *163a load of this weight with the vehicle. As he drove around the turn and onto County-Route 9, the vehicle and trailer struck a hole in the road, damaging the trailer’s tire and rim. The hole was approximately 61 inches long, 24 inches wide, and between 5 and 8 inches deep. The Claimant proceeded to drive home, which was approximately four miles away. When he reached the driveway to his residence, the transmission locked up. The vehicle was towed to Warble Transmission LLC, where the Claimant had the transmission repaired. The Claimant testified that he was not familiar with this road. As a result of this incident, the Claimant seeks to recover $52.99 for the damage to the trailer’s rim and tire, $50.00 in towing expenses, and $1,828.50 for the costs associated with repairing the vehicle’s transmission. Thus, the Claimant’s damages total $1,931.49. The Claimant also seeks to recover interest, but interest is not recoverable in claims of this nature. The Claimant had liability insurance only.
The Respondent admits liability in this claim but contests the Claimant’s damages. The Respondent contends that the Claimant caused the damage to his vehicle’s transmission when he continued to drive the vehicle for four miles when the trailer had a flat tire. The Claimant could have called a wrecker service instead of placing a strain on the vehicle’s transmission.
The Court finds that the Claimant is entitled to recover the damages that were proximately caused by the Respondent’s negligent maintenance of County Route 9, which include the costs associated with repairing the tire and rim, totaling $52.99. The Claimant is not entitled to recover the cost of towing the vehicle due to the transmission failure or for repairing the vehicle’s transmission. The Court finds that the transmission was damaged due to the strain that the Claimant placed on the vehicle by driving it home for four miles after the trailer’s tire was damaged. The Respondent’s liability is limited to only such harms that are related to the Respondent’s negligence. The transmission costs and towing expense are not within the scope of the Respondent’s liability.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $52.99.
Award of $52.99.